Citation Nr: 0524546	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) from the date of separation 
from service.

2.  Entitlement to nonservice-connected pension benefits from 
the date of separation from service.

3.	Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on December 4, 2003, which vacated a 
September 2002 Board decision and remanded the issues of 
entitlement to TDIU and nonservice-connected pension benefits 
from the date of separation from service for additional 
development.  It is significant to note that a 100 percent 
schedular rating for major depressive disorder has been 
awarded effective from March 19, 1991, and that the veteran's 
claims of clear and unmistakable error (CUE) in prior Board 
and rating decisions were denied in September 2002 and have 
now become final.  The issues remaining on appeal initially 
arose from rating decisions in November 1998 and November 
1999 by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  These issues have been 
combined under the present docket number for administrative 
convenience.  In May 2002, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The issue of entitlement to a rating in excess of 10 percent 
for varicose veins of the right leg was initially denied by 
the RO in November 1998.  The Board remanded the increased 
rating issue for additional development in September 2003 and 
remanded the case again for additional development in June 
2004.  In a June 2005 rating decision the RO granted an 
increased 20 percent rating effective from the date of the 
veteran's claim August 31, 1998.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a higher rating remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

By correspondence dated August 15, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claims.

2.  The probative evidence of record does not show the 
veteran filed either a formal or informal claim for TDIU 
prior to March 19, 1991.

3.  The probative evidence of record does not show the 
veteran filed either a formal or informal claim for 
nonservice-connected pension benefits prior to 
March 19, 1991.

4.  The veteran's service-connected varicose veins of the 
right leg are manifested by varicose veins with evidence of 
pain and intermittent ulceration; there is no evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, or persistent ulceration.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to TDIU benefits effective 
from the date of his separation from service.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.321, 3.340, 
3.400, 4.16 (2004).

2.  The veteran is not entitled to nonservice-connected 
pension benefits effective from the date of his separation 
from service.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.321, 3.340, 3.400, 4.16 (2004).

3.  The criteria for a 40 percent rating, but no higher, for 
service-connected varicose veins of the right leg have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were on 
appeal prior to VCAA enactment.  The Court acknowledged that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
in June 2004 complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a medical opinion pertinent to the increased 
rating claim on appeal was obtained in October 1998.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Earlier Effective Date Claims
Factual Background

Service records show the veteran entered military service in 
November 1945.  Induction records reflect that he had not 
completed high school and had run a farm for six months, 
taking care of chickens, ducks, and all repair work on the 
farm.  When he was examined for service in November 1945, he 
reported a history of frequent headaches.  Service medical 
records reveal that shortly after entering service he was 
seen for complaints of headaches, nausea, and dizzy spells 
which he had had since a head injury at four or five years of 
age.  It was reported that he had been drafted and was then 
attending bakers and cooks school.  A report of a 
neuropsychiatric examination dated in November 1945 noted the 
veteran had headaches and dizzy spells constantly since age 
five.  He was "sickly" and had been unable to attend school 
or work regularly.  His family cared for him in a solicitous 
manner.  At times he felt faint and caught himself to keep 
from falling.  He was also bothered by a lot of nausea with 
occasional vomiting.  His symptoms had not changed much in 
the previous six months.  At that time it was noted he had 
been hit on the head, but had not been unconscious.  The 
diagnoses included neurotic traits and possible epilepsy.  He 
was referred for electroencephalogram (EEG) testing.  EEG 
testing in December 1945 was negative.  The report of a 
psychiatric consultation reflected that he had many family 
difficulties and that he felt that he could help his family 
if he got out of the Army since his father was disabled.  A 
December 1945 report noted that physical and neuropsychiatric 
examinations revealed the veteran was fit for work as a cook.  
A diagnosis of immaturity syndrome, emotional instability was 
provided.

Service medical records show that in April 1946 the veteran 
was hospitalized for several days for acute tonsillitis.  
Records dated in June 1946 show he was seen for a blister on 
his foot and that incipient varicose veins on his right leg 
were noted.  He was referred to the surgical clinic for early 
attention to the varicosities.  An opinion was requested as 
to whether it was time to inject or ligate as a prophylactic 
measure.  When seen later in June 1946, a consultant at the 
surgical clinic noted that the veteran did not desire venous 
ligation at that time.

Records dated in July 1946 show he was seen for complaints of 
pain in his right lower leg, which was worse after exercise 
and prolonged standing.  Moderate varicose veins in the right 
lower leg were noted and when the veteran was again seen at 
the surgical clinic it was reported that the varicose veins 
to his right leg were apparently getting larger even while he 
performed duties that did not require prolonged standing or 
walking.  The surgeon noted the veteran did not wish to have 
a ligation, but that his veins could probably be treated 
successfully with a ligation and subsequent injections.

The veteran's August 1946 separation examination revealed no 
clinical abnormalities concerning varicose veins.  Records 
show he was released from service on August 3, 1946.  The 
reason for separation was listed as "Dependency."

The veteran filed a claim for VA compensation in June 1947.  
He listed "varicose veins" as the disability for which he 
was seeking compensation.  He reported that he had received 
treatment for this condition in service at the Tilton General 
Hospital Annex in New Jersey in March 1946.  He also reported 
that he had received treatment from Dr. S. for "Childhood 
diseases," but did not indicate he had received any 
treatment since his release from service for varicose veins.  
He reported he was unemployed and indicated his only income 
was $80 per month for a veteran readjustment allowance.  He 
reported no employment for the previous 12 months.

Service connection was initially denied for varicose veins by 
rating action in August 1947.  It was noted that the disorder 
was not shown by the evidence of record.

In October 1947, the veteran submitted a statement indicating 
that he had enrolled for training under the G.I. Bill at 
Lincoln Technical Institute, Newark, New Jersey.  Subsequent 
information received from this facility indicated the veteran 
discontinued his training in March 1948.

In a letter dated in December 1948, the veteran reported that 
he had located service medical records that showed he had 
been treated for varicose veins.  He stated his varicose 
veins were a great handicap in looking for a job as most 
manual labor required a lot of standing.

VA examination in May 1949 noted the veteran reported he 
first noticed varicose veins in his legs in 1946.  The 
examination report noted the veteran worked as a chauffeur at 
$55.00 per week and that he had since discharge.  There was 
no evidence of any prior medical treatment.  The veteran 
complained that his right leg was tight when he stands too 
long.  The veteran signed a statement acknowledging and 
certifying that the provided medical and industrial history 
were correct and that the complaints recorded were complete 
to the best of his knowledge and belief.

Physical examination revealed the veteran's general 
appearance, nutrition, muscular development, carriage, and 
posture were all "good," and that his gait was normal.  His 
nervous system, including his mentality and emotional 
reactions, was found to be normal.  A general medical 
examination was negative.  Surgical examination revealed no 
varicose veins on the left leg.  The varicose veins on the 
right leg were described as moderate, with moderate 
sacculations 3/8" in diameter, involving an area of three by 
four inches.  The physician reported that there was no 
ulceration, swelling, edema, blanching on elevation, or 
cyanosis on dependency.  Arterial pulsations were normal.  
Trendelenburg and Perthes tests were negative.  The diagnosis 
was varicose veins, right leg with sacculations, mildly 
symptomatic.

In a June 1949 rating decision the RO granted service 
connection for varicose veins of the right leg.  The disorder 
was rated under Diagnostic Code 7120.  A zero percent 
evaluation was assigned effective from August 4, 1946, to May 
19, 1949, and a 10 percent rating was assigned effective from 
May 20, 1949.

In correspondence dated in October 1949 the veteran requested 
the award of compensation for varicose veins be adjusted to 
pay him benefits prior to May 1949.  In October 1949, the RO 
denied the veteran's request for retroactive benefits noting 
that the examination report at the time of discharge from 
service did not disclose any varicosities.  It was also noted 
that the examination held on May 20, 1949, was the first time 
medical evidence was received tending to show a compensable 
disability.

In correspondence dated in October 1949 the veteran stated 
that he was appealing for a "compensable rating from date of 
discharge, 3 August, 1946."  He asserted that VA should have 
examined him in connection with his application in June 1947 
and that the disability found on examination in May 1949 
"certainly must have been in evidence on any date from date 
of discharge to present."

In a February 1950 decision the Board considered the 
veteran's appeal for a compensable rating for varicose veins, 
right leg, for the period from the date of discharge to May 
19, 1949.  It was noted that an examination on August 2, 
1946, prior to the veteran's release from active duty, did 
not reveal varicose veins.  The Board held that the evidence 
did not warrant a compensable rating of 10 percent or more 
prior to the date the veteran was examined on May 20, 1949.

In October 1950, the veteran requested proof of disability 
from VA as he was applying for several Civil Service 
appointments.

In an April 1960 VA Form 10-2545, Report of Medical 
Examination for Disability Evaluation, the veteran reported 
that since 1956 he had been working as an executive with a 
carpet cleaning company.  He listed his monthly wages as $640 
and reported time lost of two days per month.  The examiner 
noted that the veteran had never had surgical treatment for 
his right leg varicose veins disability and that he did not 
wear elastic stockings or ace bandages.  It was noted he 
reported a tight feeling at the medial aspect of his right 
lower calf.  An April 1960 rating action denying an increased 
rating was furnished to the veteran in May 1960.

A July 1980 VA neurological examination noted the veteran was 
presently unemployed because his company "went in 
litigation."  It was noted he reported he had a Ph.D. in 
sales marketing.  On his VA Form 10-2545 the veteran provided 
information demonstrating that he had worked in selling on a 
commission basis from 1966 to 1980 and that since 1980 he had 
been unemployed.  He complained of an in-service history of a 
stabbing pain in his right lower leg that felt as though he 
had been shot.  He stated that following that episode he had 
no further troubles until about 15 years earlier when he 
heard a noise in his head followed by a pain in his leg that 
lasted for three days and disabled him temporarily.  He 
stated he had no further trouble until five months prior to 
the examination when he heard a noise in his head accompanied 
by a cramping sensation in the right lower leg that lasted 
for one day.  He reported present complaints of right lower 
leg pain and weakness.  He stated he felt that his right leg 
was narrower than the left.  The examiner noted there was no 
specific atrophy to the right gastrocnemius muscles, although 
the volume and circumference was slightly smaller than the 
left.  Power, sensation, and deep tendon reflexes were 
normal.  The diagnosis was "episodes of pain in leg and 
noise in head over a 35 year period occurring three times 
without objective findings."

An August 1980 statement from Dr. E.D.K. noted that the 
veteran had a partial rupture of the right gastrocnemius 
muscle and slight weakness and atrophy of the right calf.  
The veteran subsequently filed a claim for service connection 
for a partial rupture of the right gastrocnemius muscle as 
secondary to varicose veins of the right leg. 

In November 1980, the RO issued a rating action denying 
service connection for a rupture of the gastrocnemius muscle 
and denying a rating in excess of 10 percent for varicose 
veins of the right leg.  The veteran was notified of this 
decision in December 1980 and ultimately appealed the issues 
to the Board which denied his appeal in November 1982.  At a 
December 1981 hearing in conjunction with his appeal, the 
veteran reported that he had a Ph.D. and had worked as a 
salesman.  He reported that he taught others and worked in 
consulting.

In April 1991, the RO received a claim for compensation from 
the veteran dated March 19, 1991.  He contended that service 
connection for an acquired psychiatric disorder was warranted 
and asserted that the disorder had been initially manifested 
during active service.  In an August 1994 decision the Board 
found the veteran was entitled to service connection for a 
psychiatric disability.

In September 1994, the RO issued a rating action that 
established a 70 percent evaluation for the service-connected 
psychiatric disorder.  An effective date of March 19, 1991, 
was assigned.  The veteran appealed the effective date of 
this decision contending that an effective date was warranted 
from the day following his separation from active duty.  
During the course of that appeal, a January 1996 RO hearing 
officer's decision awarded a 100 percent disability rating 
for the service-connected psychiatric condition, effective 
March 19, 1991.

In January 1997, the Board denied an earlier effective date 
for the grant of service connection for an acquired 
psychiatric disorder.  The Board found the veteran's original 
claim of service connection for a psychiatric disorder was 
accepted by the RO as being received on March 19, 1991.  The 
Board addressed the veteran's contentions that CUE existed in 
rating actions dated in August 1947 and September 1980 
thereby warranting an earlier effective date for the grant of 
service connection for a psychiatric disorder.  It was noted, 
however, that these prior decisions did not pertain to 
service connection for a psychiatric disorder and the May 
1991 rating action was the initial determination specifically 
addressing this issue.

In August 1998, the veteran filed a claim contending that a 
total rating for compensation based on unemployability was 
warranted from the date of his discharge from active service.  
He also claimed that an increased disability rating was 
warranted for his service-connected varicose vein disability 
from the date of discharge.  He asserted that prior decisions 
of the RO and the Board contained errors that should have 
resulted in an increase in disability compensation from the 
date of his separation.

In an August 1998 statement, Dr. C.O., a private 
psychiatrist, opined that the veteran's pain due to his 
varicose vein problem left him totally unemployable in 1948.  
No rationale for the opinion was provided.

In a July 1998 statement the veteran's ex-spouse recalled 
that he had complained of terrible pains in his leg and that 
on some days he had not been able to get out of bed.  It was 
noted that he had complained that his varicose vein pain was 
so severe that he could not function or work.  She stated 
that the military service had destroyed his ability to be 
employed and that in all the years she knew him closely he 
was unemployable.

The veteran submitted a copy of a record from the Social 
Security Administration reporting annual "FICA" earnings 
from 1951 to 1990.  There was no reported income for the 
years 1954, 1964 through 1966, 1969 through 1974, and 1980.

An October 1998 VA examination report noted that the veteran 
was retired and that he had worked as a salesman in the past.

At a personal hearing in September 1999, the veteran asserted 
that a reading of his June 1947 application for VA 
compensation demonstrated that he was filing for nonservice-
connected pension benefits or individual unemployability 
benefits because he had indicated that he was unemployed.

In response to a request from the veteran for unemployment 
records from 1946 to 1948, the New York State Department of 
Labor reported, by letter dated in November 2000, that any 
records that might have existed as to this matter had been 
destroyed and were no longer available.

In March 2001, the veteran requested VA records pertaining to 
his unemployment compensation received from 1946 to 1947 
under the Veterans Readjustment Act.  In response, the 
veteran was notified that VA had provided copies of the 
records in its possession dated from 1946 to 1949.  The 
specific records he had requested concerning his unemployment 
benefits received upon discharge, however, were not available 
at the RO because that program had been administrated by the 
state in which the veteran lived.

At a May 2002 Board hearing the veteran asserted that his 
application for benefits under the Veterans Adjustment 
Assistance Act should be construed as a claim for a total 
rating for compensation based on unemployability.  
Additionally, he asserted that his statements in the 1940's 
constituted a claim of service connection for a psychiatric 
disability.  He stated that a notation in the December 1948 
VA examination report was wrong and that he had not been 
working as a chauffeur.  He stated that from 1953 to 1956 he 
attended college and stated that his professor sent work to 
his house for him to complete.  He asserted that the prior 
rating action in 1949 did not take into account his pain and 
the emotional impact it had on his ability to function.

In correspondence dated in June 2002 the veteran, among other 
things, asserted that medical records dated in July 1946 
documented the pain he had experienced as a result of his 
varicose veins.  He also claimed, in essence, that notation 
of his reluctance to undergo surgical treatment demonstrated 
how the thought of surgery had affected his mental state at 
that time.  He stated that the problem of his leg pain 
interacting and aggravating his mental problem had caused him 
to be unemployable for over half of his working life.  He 
further asserted that he had "filed an application for 
benefits and described [his] problem under the illness and 
disability provision of the Veterans Readjustment Allowance 
Act in 1946 a few days after [his] discharge describing how 
the pain in [his] leg was aggravating [his] mental 
condition."

In correspondence dated in October 2002 the veteran stated 
that his claim for total disability from the date of his 
discharge was based upon his physical pain interacting and 
aggravating a mental condition.  He also stated that VA had 
been repeatedly notified of his claims of his varicose vein 
pains and his mental problems.  He claimed that service 
medical records showing he experienced pain associated with a 
varicose vein disorder proved that his service-connected 
varicose vein disability interacted with his mental 
instability problems.  He also contended that his Social 
Security Administration earnings record demonstrated that he 
had been totally unemployed except for periodic employment 
from 1946 until 1957.  

In subsequent correspondence dated in October 2002 the 
veteran asserted that his chronic varicose vein disorder and 
chronic mental disorder had persisted since active service.  
He noted his private psychiatrist and a VA therapist agreed 
that his varicose vein pain interacted with his major anxiety 
disorder to the extent that it had impaired his ability to be 
gainfully employed.  In statements dated in December 2002 he 
reiterated his claims and asserted that he should have been 
adjudicated as totally employable due to his varicose vein 
and aggravated mental disorders from the date of his 
discharge from active service.  

In correspondence dated in January 2003 the veteran asserted 
that facts pertinent to his claim had been conceded by the 
Board at his May 2002 personal hearing.  He reiterated his 
contentions that he had submitted a claim prior to the June 
12, 1947, application for VA benefits and that his receipt of 
a veterans readjustment allowance and his sworn statements 
validated this claim.  Similar assertions were made in 
subsequent correspondence received in support of the claims.  
In correspondence dated in June 2005 the veteran reiterated 
his claims and asserted that he should be afforded the 
benefit of the doubt as to whether a total disability claim 
was filed prior to his June 12, 1947, application for VA 
benefits.

Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The Court has 
held that a claim for unemployability compensation was, in 
essence, an application for an increased rating.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

Where a disability-pension award is made based on a claim on 
or after October 1, 1984, the general rule is that an 
effective date is the "date of receipt of claim," but an 
award "may not be effective prior to the date entitlement 
arose."  38 C.F.R. § 3.400(b)(1), (b)(1)(ii) (2004).  As to 
such a pension award, 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) provide for a "retroactive award" 
exception to the general rule.  In such cases, "the 
effective date of an award . . . shall be the date of 
application or the date on which the veteran became 
permanently and totally disabled, if the veteran applies for 
a retroactive award within one year from such date whichever 
is to the advantage of the veteran" and if he meets one 
additional condition.  38 U.S.C.A. § 5110(b)(3)(A); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  The additional condition is that such 
a permanently and totally disabled veteran must have been 
"prevented from applying for disability pension for a period 
of at least 30 days beginning on the date on which the 
veteran became permanently and totally disabled."  
38 U.S.C.A. § 5110(b)(3)(B); 38 C.F.R. § 3.151(b) (2004).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.150(a) (2004).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

Generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also VAOPGCPREC 12-95 (May 10, 1995) (Court's holding in Bell 
only applies to decisions rendered on or after July 21, 
1992.).

VA's General Counsel has held that the ambiguous provisions 
of 38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2004) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2004).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  

VA regulations provided that a pension may be payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).

Based upon the evidence of record, the Board finds that 
neither TDIU nor non-service-connected pension benefits since 
the day following separation from active duty are warranted.  
The probative evidence does not show the veteran filed a 
claim for either TDIU benefits or nonservice-connected 
pension benefits prior to his March 19, 1991, application for 
VA benefits.  The Board notes that as of that date such 
claims became moot because he was subsequently awarded a 
total disability rating for his service connected psychiatric 
disability.  Although the Board also finds there were no 
unresolved claims for an increased rating for varicose veins 
of the right leg, a November 1982 Board decision essentially 
resolved any possible pending claims at that time.  There is 
no evidence of any correspondence having been received from 
the veteran during the period from November 1982 until his 
claim in March 1991.  The probative evidence of record also 
shows that following service the veteran received a doctorate 
in sales marketing and had significant gainful employment as 
a salesman, albeit apparently with several periods of 
unemployment. 

In support of his claim, the veteran pointed to a June 1947 
application for service connection for varicose veins.  He 
claimed this application demonstrated he was unemployed and 
in receipt of a veteran's readjustment allowance.  The Board 
notes, however, that generally a claim for VA benefits must 
identify the benefit sought.  See 38 C.F.R. § 3.155.  The 
veteran's June 1947application specifically identifies 
compensation for varicose veins as the benefit sought.  The 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon, 12 Vet. App. 32.

The appellant also contends that since he had reported that 
he was unemployed VA should have considered his 1947 
application as a claim for a total rating for compensation or 
pension.  The Board notes, however, that the duty for VA to 
infer and adjudicate a TDIU claim was not construed into VA's 
statutory duty to assist until 1991 and VA's statutory duty 
to assist was not imposed until 1988 when Congress first 
enacted 38 U.S.C.A. § 5107(a).  As the law existing at the 
time of the 1949 decision did not include a duty to assist or 
a duty to infer or adjudicate a TDIU claim, the Board finds a 
determination as to these matters is not warranted.

In addition, at the time of the RO decision in June 1949 the 
record also showed that the veteran was released from service 
early, not because of disability, but because of family 
hardship.  An examination upon release from service was 
essentially negative.  Although the veteran reported that he 
was unemployed on his application in 1947, a May 1949 VA 
examination report noted he was working and that he had not 
sought any treatment since his release from service.  The 
only disability identified on examination was mildly 
symptomatic varicose veins on the right leg.  A general 
medical examination was entirely negative.  No other 
disability, to include any related psychiatric disorder, was 
identified at that time.  While the veteran was apparently in 
receipt of benefits under the Serviceman's Readjustment Act 
when he applied for VA benefits in 1947, there was nothing in 
the record before the RO in 1949 to suggest that these 
benefits were being paid based upon disability nor is there 
any legal or factual basis to infer a service-related 
disability compensation claim based upon the receipt of such 
benefits.

The Board notes, generally, that the 1944 Serviceman's 
Readjustment Act provided various benefits to veterans 
including unemployment benefits, educational assistance, and 
low interest loans for homes, farms, and small business.  
Certain World War II era veterans could receive unemployment 
pay of $20 a week for up to 52 weeks.  38 U.S.C.A. §§ 696, 
696(b) (1945); 38 C.F.R., Part 36 (1945).  To receive these 
benefits the individual had to be unemployed.  In pertinent 
part, the act provided that a person would be eligible to 
receive an allowance for any week the person was unemployed 
and able to work and available for suitable work.  The act 
also provided that a person would be considered eligible for 
any period of unemployment even if he was not able and 
available for work, if such failure was due to an illness or 
disability which occurs after the commencement of such 
period.  38 U.S.C.A. § 696(b) (1945).

The receipt of readjustment assistance contemplates that a 
veteran be employable at the initial time of receipt of 
benefits with an exception to be made if he becomes ill or 
disabled after commencement of his period of unemployment.  
Thus, the application for and receipt of this readjustment 
assistance demonstrates merely that the veteran was 
unemployed and not that he was unemployable because of a 
service-related disability.  

The veteran also contends that his December 1948 
correspondence constituted an informal claim for compensation 
due to unemployability.  The Board finds, however, that this 
statement does not indicate a desire to file a claim for 
either TDIU benefits or nonservice-connected disability 
pension benefits.  Rather, it shows that he wanted 
expeditious adjudication of his claim for service connection 
for varicose veins as he was having difficulty finding a job 
in manual labor.  The fact that he expressed having had 
difficulty finding work as a manual laborer does not 
demonstrate he considered himself unemployable for all other 
types of employment.  As this statement does not indicate an 
intent to file a claim for disability benefits due to 
unemployability, it does not constitute an informal claim for 
either TDIU or nonservice-connected disability pension 
benefits.

Under VA law the effective date of an award of pension 
benefits will be the date that the claim is received by VA or 
the date entitlement is first shown.  The record in this case 
shows the veteran did not file a claim for either TDIU 
benefits or nonservice-connected disability pension benefits 
prior to March 1991.  As such, neither entitlement to TDIU 
benefits nor entitlement to nonservice-connected disability 
pension benefits is warranted from the date of separation 
from active service.

In making this determination, the Board has considered 
various statements submitted by the veteran and the private 
and VA medical records received since his separation from 
active duty.  The Board finds that no VA examination report 
may be construed as an "informal claim" for TDIU benefits 
prior to March 1991, as they do not contain sufficient 
information to justify an assumption by VA that he was 
seeking increased compensation for his disability.  
Similarly, these records do not indicate that he was totally 
disabled due to service-connected or nonservice-connected 
disabilities at any time prior to March 1991.  Therefore, the 
Board finds that the available VA examination reports do not 
constitute an informal claim.  The Board also notes that the 
reasonably raised TDIU claim rule established in Norris, 12 
Vet. App. at 421, may not be retroactively applied to 
increased rating claims resolved prior to the date of that 
decision in 1999.  

It is noted that VA law and regulations provide for a 
"retroactive award" exception to the general rule for 
certain pension benefit awards.  To qualify, however, for an 
award of pension benefits prior to the date of receipt of the 
application the evidence must show the veteran had a 
disability which prevent him from applying for pension 
benefits for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled.  
This has neither been alleged nor shown by the evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for TDIU or nonservice-connected disability pension benefits 
based upon pending claims existing prior to March 19, 1991.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides compensable ratings for varicose 
veins manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery, (10 percent); for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema (20 percent); 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration (40 percent); for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent); or for massive, board-like edema with constant pain 
at rest (100 percent).  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).  

VA medical examination in October 1998 noted the veteran 
complained that with prolonged standing for a whole day his 
feet and ankles would swell.  He stated he wore support 
stockings as necessary.  The examiner noted the veteran's 
right leg and foot were cold to the touch and that varicose 
veins were present in the ankle area with a slight bluish 
discoloration.  The results were deep saccular varicose veins 
in the medial saphenous distribution.  Trendelenburg testing 
was positive.  An ulceration of skin pigmentation was noted.  
The diagnoses included superficial and deep varicose veins to 
the right leg.  VA medical records dated in June 2004 noted 
there was no edema to the extremities.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected varicose veins of the right leg 
are manifested by varicose veins with evidence of pain and 
intermittent ulceration.  The October 1998 VA examination 
notation of ulceration of skin pigmentation is considered to 
be demonstrative of intermittent ulceration.  The veteran has 
not assert nor is there evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, or 
persistent ulceration.  Therefore, the requirements of an 
increased 40 percent rating, but no higher, have been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  VA records show the veteran is in 
receipt of a total rating as a result of his service-
connected major depressive disorder effective from March 19, 
1991.  His assertion of greater disability due to the effects 
of his service-connected disabilities have been adequately 
addressed in prior rating actions and the issue of 
entitlement to extraschedular rating consideration as to this 
claim is moot.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for any higher ratings.


ORDER

Entitlement to TDIU from date of separation from service is 
denied.

Entitlement to nonservice-connected pension benefits from 
date of separation from service is denied.

Entitlement to a 40 percent, but no higher, for varicose 
veins of the right leg is granted, subject to the regulations 
governing the payment of monetary awards.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


